Filed 6/30/22 In re N.B. CA4/2
See Dissenting Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re N.B. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077503

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J283478,
                                                                          J283479 & J283480)
 v.
                                                                         OPINION
 E.B.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Robert McLaughlin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Tom Bunton, County Counsel, Svetlana Kauper, Deputy County Counsel, for

Plaintiff and Respondent.

                                                             1
                                     INTRODUCTION

       Appellant E.B. (mother) appeals from a juvenile court’s order at an 18-month

review hearing finding that it would be detrimental to return her daughters, Ne.B. and

Na.B., to her care. Mother argues there was insufficient evidence to support the court’s

finding of detriment. We affirm.

                       FACTUAL AND PROCEDURAL HISTORY

       Previous Dependency Cases

       In February 2017, mother’s son, M.S., was adjudged a dependent child under

Welfare and Institutions Code1 section 300, subdivisions (a), (b), and (g), due in part to

mother physically abusing him. Mother made substantive progress in her reunification

services, and on January 22, 2018, M.S. was returned to her under family maintenance

services. On May 2, 2018, M.S. was discharged as a dependent of the court. During that

case, mother gave birth to Na.B., who was adjudged a dependent of the court under

section 300, subdivisions (a), (b), and (j), due in part to being at risk of similar abuse.

Mother received reunification services, and Na.B. was returned to her care under family

maintenance services. Na.B. was discharged as a dependent on January 22, 2018.

       Current Dependency Case

       On December 16, 2019, the San Bernardino County Children and Family Services

(CFS) filed a section 300 petition on behalf of Ne.B., who was three months old at the

time. The petition alleged that she came within the provisions of section 300,


       1 All further statutory references will be to the Welfare and Institutions Code
unless otherwise noted.
                                               2
subdivisions (a) (serious physical harm), (b) (failure to protect), (g) (no provision for

support), and (j) (abuse of sibling). Specifically, the petition alleged there was a

substantial risk that Ne.B. would suffer serious physical harm since mother had, on more

than one occasion, threatened to harm her and kill her with a knife. The petition also

alleged that mother had an untreated mental illness, was diagnosed with anxiety and

depression and was not compliant with her medication regimen, and was placed on an

involuntary psychiatric hold on December 11, 2019. The petition further alleged that

Ne.B.’s half sibling, M.S., was adjudged a dependent of the court, in part because mother

physically abused him; and Ne.B.’s sibling, Na.B., was adjudged a dependent, due in part

to mother’s failure to protect her. It also alleged her father, A.B. (father),2 failed to

protect her, and she was at risk of physical abuse.

       CFS simultaneously filed a section 300 petition on behalf of Na.B., who was two

years old at the time.3 The petition contained the same allegations as Ne.B.’s petition, as

they pertained to Na.B. The petition additionally alleged that Na.B. came within the

provisions of section 300, subdivision (c), in that she was suffering serious emotional

damage as a result of mother’s conduct. The petition alleged that mother made threats to

physically harm Na.B., and that mother grabbed a knife and pressed the tip into Na.B.’s

bare chest.




       2   A.B. is the father of Na.B. and Ne.B. He is not a party to this appeal.

       3 CFS also filed a petition on behalf of M.S., who was 10 years old at the time.
M.S. is not a subject of this appeal, so this opinion will not discuss his petition.
                                               3
       The social worker filed a detention report, stating that CFS received a referral with

allegations of severe neglect of M.S., Na.B., and Ne.B. (the children) on December 11,

2019. It was reported that mother made several statements about hurting herself and the

children, and she shared photographs with the maternal grandmother (MGM) depicting

M.S. holding a kitchen knife to his chest and Ne.B. lying next to three kitchen knives. A

social worker responded to the family residence and met with the paternal great

grandmother, who let her into the home. Father was present but said mother’s

whereabouts were unknown. Father said he and mother had been married for two years,

and he denied knowing whether mother had any mental illness. He said mother had a

counselor but did not know how long she had been meeting with such counselor. Father

said he did not discipline the children and did not know how mother disciplined M.S. He

also stated he was unaware of what had occurred that morning since he was at work. The

social worker reported that father was the father of Ne.B. and Na.B. (the girls), but M.S.

had a different father (N.S.).

       The social worker spoke privately with M.S. in the home. M.S. said mother

became upset with him for dropping a pill on the ground. Upon saying he got in trouble

and was placed in a time-out for an entire day, father entered the room and terminated the

interview.

       The social worker spoke with the MGM on the phone. The MGM reported that

mother sent her numerous text messages stating she was going to kill the children and

end her life too. Mother sent the MGM staged photographs of M.S. holding a knife to his

chest, with the caption, “Be sure to cremate us,” and of Ne.B. sleeping next to three

                                             4
knives, with the caption, “Which one should I use.” The MGM reported that a few days

earlier, mother called her and made statements such as, “Are y’all ready for another

suicide because I can’t cope with everything over here. I’ll take the three kids’ life too.”

Mother was placed on an involuntary psychiatric hold at a hospital on December 11,

2019.

        On December 12, 2019, the social worker spoke with M.S. again. He reiterated

that mother was upset with him for dropping a pill on the floor. He said she pushed him,

which resulted in him sustaining a scrape on his knee. She then got three knives, placed

them on her bed, and forced him to choose one. She said, “So that’s the knife you want

in your body.” M.S. also said mother wanted him to put the knife against his chest

“because she didn’t want me alive anymore because I dropped the pill.” M.S. added that

mother grabbed a knife and pressed the tip of it into Na.B.’s bare chest three times.

        On December 13, 2019, the social worker spoke with mother on the phone.

Mother said she found one of M.S.’s pills on the ground and tried to explain to him the

dangers of losing his medication and not informing her. She said M.S. had a tantrum and

rolled on the ground. Mother acknowledged that “something in [her] snapped to a

degree,” and she thought of ways she could prevent M.S. from hurting and/or killing the

other children. She said, “If he’s going to be a menace to society, why does he need to

live?” Mother admitted to thinking about using a gun, but since she did not have one at

her disposal, she “got the pointiest knives because that’s what I had.” Mother also

admitted to thinking, “If I killed him, I would go to jail and the girls would have no one



                                              5
so I thought of all of us dying too.” Mother said she barricaded herself in the room with

the children.

       Mother reported being diagnosed with depression and anxiety in November 2017,

and said she had not been compliant with her psychotropic medication regimen due to

being pregnant with Ne.B.

       The court held a detention hearing on December 17, 2019, and detained the

children in foster care.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on January 8, 2020,

recommending that the children be removed from the care of their parents and that

mother (and N.S.) not be offered reunification services, but that father be offered

services. The social worker reported that mother said the allegations were true as to

M.S., but not the girls. Mother said M.S. was a threat to the girls and a trigger to her

posttraumatic stress disorder (PTSD). Mother said M.S. was in the process of changing

his medications since his psychotropic medications did not always work.4 She justified

what she did to M.S. because of his severe temper tantrums. Mother indicated she was

unable to meet M.S.’s emotional needs and wanted to relinquish her parental rights to

him.




       4  M.S. was diagnosed with PTSD, depression, autism spectrum disorder,
intermittent explosive disorder, oppositional defiance disorder, and sexually reactive
behavior. Thus, he was taking several types of psychotropic medication.
                                              6
       The social worker reported that mother was receiving predisposition services and

stated she was in a residential treatment program that was assisting her with medication

management. Mother was receiving counseling, exercise classes, and group support.

       The maternal grandparents reported that mother had been demonstrating suicidal

ideation since December 7, 2019, in that she was asking for a gun to kill herself.

Furthermore, they said they informed father about mother’s suicidal statements and

attempted to contact him many times on December 11, 2019, regarding her suicidal and

homicidal ideations, but he did not respond.

       The social worker observed that mother was indifferent regarding the severity of

her actions and presented as being justified “because [M.S.] is a problem child.” The

social worker opined that mother appeared flippant and did not show any remorse for the

trauma she inflicted on the children. The social worker remarked that the photographs

attached to the detention report were extremely unsettling, as the one of M.S. shows him

crying while holding a knife to his chest; she opined that he looked “extremely

terrorized.” CFS was not willing to offer mother services, since it determined she

suffered from a mental disability that made her incapable of benefitting from services or

safely parenting the children. The social worker noted that mother’s previous

dependency involved serious physical abuse and mother received services, including

parenting education, anger management, and individual counseling; however, she had not

benefitted at all, as evidenced by her “horrendous abuse” of the children. Thus, the social

worker recommended no services or visitation for mother. The social worker

recommended services for father, in the best interest of the girls.

                                               7
       The court held a jurisdiction/disposition hearing on January 13, 2020, and noted

there was a request to set the matter for trial. The court set a pretrial settlement

conference and a contested jurisdiction/disposition hearing.

       On March 2, 2020, the social worker submitted additional information to the court.

Mother reported graduating from the Crisis Residential Treatment (CRT) program on

January 16, 2020, and said she wanted to find her own therapist. She said she was

medication compliant. Mother added that she and father were participating in anger

management classes and domestic violence classes and had completed their parenting

classes. The social worker asked her for a progress report from CRT and her treating

psychiatrist regarding medication and treatment compliance, as well as the name of her

chosen individual counselor. Although mother agreed to provide a signed release of

information form and progress reports and certificates of completion, the social worker

had not received any of them as of the writing of the report.

       The social worker subsequently reported that she spoke with mother’s individual

therapist on April 1, 2020. The therapist said mother’s first scheduled session was on

March 11, 2020, but her phone number was disconnected, so the therapist had been

unable to schedule more sessions. The social worker noted that the therapist was “unable

to provide a statement that mother [was] safe to parent children.” The social worker

confirmed that mother did complete anger management and parenting programs.

Furthermore, she completed two sessions each of domestic violence education and

prevention. The social worker left voicemail messages for Dr. Puri, mother’s treating

psychiatrist, regarding mother’s treatment compliance.

                                               8
         The social worker still felt there was a substantial risk of threat by mother to

fatally harm the children, and she continued to recommend that mother not be offered

reunification services. The social worker noted that this was not mother’s first

dependency case, and through her previous services she had been made aware of her

behaviors while off of her psychotropic medication. Yet, she did not resume her

psychiatric treatment until after CFS’s intervention on December 11, 2019. While

mother reported that her doctor took her off her medication a month before Ne.B.’s due

date, Ne.B. was born in August 2019, which meant mother had four months before the

incident in December to resume her mental health treatment. The social worker remarked

that mother was responsible for treating her mental illness and keeping her children safe,

and she wondered what would happen if mother again chose not to take her psychotropic

medications.

         As of June 24, 2020, the social worker reported that mother had not provided her

with monthly progress reports by Dr. Puri, as requested. The social worker had not been

able to speak with Dr. Puri to confirm mother’s treatment compliance or to discuss

mother’s ability to safely parent the girls. Dr. Puri had not returned any of her phone

calls.

         The social worker did receive reports from mother’s therapist. As of June 15,

2020, mother had completed eight individual counseling sessions. Mother reported that

she was taking her prescribed medication for depression and anxiety. Her therapist

opined that mother’s risk of relapse to heightened stress, depression, and anxiety was low

due to mother utilizing coping tools. However, mother reported that she did not feel

                                                9
capable of caring for M.S. due to his mental health issues. The therapist recommended a

minimum of four more sessions for mother to continue learning to implement coping

tools to protect herself and her children, manage stress, and address triggers to heightened

stress situations and “depressed-agitated mood and anxiety.”

       On October 7, 2020, the social worker submitted additional information to the

court stating that mother participated in individual counseling, domestic violence

education and prevention classes, and couples counseling. The social worker submitted a

note from Dr. Puri dated June 23, 2020, which stated that mother was under her

psychiatric care, and was compliant with her medications. Dr. Puri stated that mother

was not depressed or psychotic, or a danger to herself or others “at present.” She further

stated that mother was mentally stable with medications. On October 6, 2020, Dr. Puri’s

receptionist reported to the social worker that mother was still treatment compliant and

that Dr. Puri was seeing her every other month now because of her positive progress. In

light of mother’s progress and her treating psychiatrist’s report that she was not a danger

to herself or others, the social worker changed the recommendation to having the court

order reunification services. The case plan included the requirements that mother

continue to comply with her mental health treatment, see her psychiatrist regularly and

take her prescribed psychotropic medication, and participate in counseling.

       The court held a contested jurisdiction/disposition hearing on October 8, 2020, and

sustained the children’s petitions. The court removed them from their parents’ custody,

declared the children to be dependents, and ordered reunification services and visitation

once a week.

                                            10
       Status Review

       The social worker filed a six-month status review report on April 6, 2021,

recommending that the girls be returned to father’s custody while continuing mother’s

reunification services. The social worker reported that mother was currently seeing her

psychiatrist and appeared to be compliant with her medication. She completed parenting,

anger management, and domestic violence programs, but had not yet completed the

individual counseling component. The social worker reported that mother was ordered to

attend individual therapy sessions and was initially referred on March 11, 2020, then on

June 26, 2020. She missed two sessions. She was referred again on March 3, 2021, and

started therapy with a different agency. The social worker opined that the prognosis for

reunification with mother was fair since there were still concerns regarding her ability to

appropriately parent Na.B. and M.S., who had both been diagnosed with

cognitive/developmental delays. (Na.B. was assessed on March 4, 2021, and diagnosed

with autism.) Mother self-reported being apprehensive about M.S., due to his emotional

outbursts and stated that his behavior had been a trigger for her in the past. The social

worker also reported that the structured decision making tool showed a very high risk for

the children returning home to mother, based on her prior dependency history,

characteristics of the children in the home, and her lack of completing her services. The

social worker opined that mother needed to complete individual therapy to address her

past trauma and appropriate parenting practices with her children, and she needed to

demonstrate her use of the tools gained from her services.



                                             11
       On May 25, 2021, a new social worker who had recently been assigned to the case

filed additional information to the court. She reported that mother said she would get

irritated with M.S. during supervised visits; it irritated her when he acted “like a baby”

and when he canceled his visits with her. The social worker spoke with mother’s

therapist, who said mother had completed eight out of eight sessions on May 19, 2021.

The therapist reported mother was addressing such issues as her history of molestation,

the root of her anger with M.S., her detachment with him, and her past relationship with

her first husband. The therapist requested eight more sessions to continue working with

mother.

       The court held a contested six-month review hearing on May 25, 2021, but noted

they were still awaiting additional information. It further noted that mother was referred

for an additional round of therapy, and there was a referral for family therapy. The court

stated it wanted a more detailed update regarding mother’s medication compliance,

including what medication she was taking, who prescribed them, and the dosage. The

court continued the hearing, but noted that by the time they come back, it would be a

contested 18-month hearing. Mother requested unsupervised visits. However, counsel

for the children objected, stating that they did not have verification that mother was

medication compliant. The children’s counsel further noted that mother had been

referred to eight additional therapy sessions to address anger issues, and she wanted those

issues addressed prior to any unsupervised visits. The court declined to order

unsupervised visits and said it would address the issue of unsupervised visits again at the

next hearing. It ordered her supervised visitation to be increased for the time being.

                                             12
       On June 16, 2021, the social worker filed additional information to the court.

With regard to a safety plan, father stated he would take preventative measures by

watching mother take her daily medication and counting her pills to ensure she was

taking it, and he would make sure she was refilling her prescriptions and attending her

doctor’s appointments. He also said he would contact her doctor, psychiatrist, and CFS if

she became noncompliant. Father said he would protect the children by ensuring they

were “in a safe place with his grandmother,” if mother had thoughts of suicide and/or

harming the children. The social worker also reported that she met with mother, who

provided a lockbox with her current medications, including the dosage and prescribing

doctors. Mother reported that she was compliant. The social worker made several phone

calls to her doctors to confirm but was unable to obtain written or verbal confirmation

that mother was currently medication compliant. Mother reported that she was physically

abused by M.S.’s father and was sexually assaulted as a child (from ages seven to 17) by

15 of her cousins, and her parents did not protect her. Her parents refused to believe she

had been molested by 15 different cousins. The social worker recommended that mother

complete a psychological evaluation.

       The social worker attached a progress report from mother’s therapist, which stated

that at her first session mother agreed she was blaming M.S. for the actions that led to

CFS intervention. Mother said she “lost it” when M.S. left pills on the ground, and she

reacted by having thoughts of wanting to kill her three children. Mother said she was still

considering giving M.S. up for adoption. The therapist stated that mother was in the

beginning stages of her feelings of anger and detachment regarding M.S., which were

                                            13
possibly related to issues of domestic violence with his father. Furthermore, the therapist

stated her concern that mother had never expressed any emotion or concern about how

her children felt on the night of the incident when she threatened to kill them. The

therapist did note that mother expressed feelings of tenderness when she spoke of her

visits with the girls and said the girls were not a trigger for her. The therapist’s prognosis

for remediation of mother’s issues was “guarded.” The goal/objective to be

accomplished was for mother to “increase [her] protective capacity.” The therapist

requested an additional eight sessions in order for mother to accomplish this goal.

       The court held a contested 18-month review hearing on June 17, 2021, and noted

the recommendation was to return the girls to father on family maintenance with some

conditions and to terminate mother’s reunification services. The recommendation for

M.S. was a permanent planned living arrangement (PPLA). Mother’s counsel objected to

the recommendation to terminate mother’s services. She recognized that they were

“beyond the .22 date,” but argued that mother had been very cooperative with CFS and

cooperative in complying with the services so far. Mother’s counsel noted that mother

had completed her first round of counseling with the therapist, parenting classes, anger

management, and a domestic violence program; she was also medication compliant and

had been working with CFS to provide proof of her medications. Counsel added that

mother had been seeing a private psychiatrist, had been visiting appropriately, and was

engaged in family therapy with M.S. Counsel for the children asked the court to follow

the recommendation and agreed with family maintenance for father. Counsel

acknowledged that mother had been engaged in her services, but stated the “big

                                             14
component” mother was missing was the benefit from those services. The children’s

counsel asserted that mother was still struggling with her mental health and asked the

court to terminate her services.

       The court found by a preponderance of the evidence that return of custody to

mother continued to be detrimental in that the girls’ welfare required that custody be

removed since return would create a substantial risk of detriment. The court terminated

mother’s reunification services. It commented that mother had engaged in her case plan

since the beginning of the case and had made a sincere effort to resolve the issues;

however, there clearly remained safety issues that needed to be resolved before the girls

could be safely returned to her, as outlined by the social worker’s report and the most

recent therapy report, and she was beyond the 18-month date. The court found that father

had made substantial progress, continued the girls as dependents, and ordered them

returned home to father on family maintenance on the condition that mother not live in

the home. The court continued mother’s supervised visits and increased her hours, with

father supervising them in accordance with the safety plan he worked out with the

therapist. It also ordered “enhancement services for [mother] to improve visitation.”

       As to M.S., the court ordered PPLA as the permanent plan. The court also ordered

“one-time discretionary services [for mother] with a full case plan” under the permanent

plan. The case plan would include a psychological evaluation and continued therapy and

medication monitoring. The court noted its concern that mother was on a large amount of

medication, but it was not clear whether the different prescribing doctors were aware of

the other prescriptions. Thus, the court ordered CFS to ensure that at least one doctor

                                            15
was aware of all the prescriptions and was in agreement with them. The court authorized

CFS to place M.S. with the maternal grandparents in Texas, upon ICPC (Interstate

Compact on the Placement of Children) approval.

                                       DISCUSSION

       There Was Sufficient Evidence to Support the Court’s Finding of Detriment

       Mother contends the court’s finding that it would be detrimental to return the girls

to her custody was not supported by substantial evidence. She argues that during the 19

months after CFS removed them from her custody, she made outstanding progress,

consistently participated in therapy, completed various components of her case plan,

maintained consistent and appropriate contact with the girls, and resumed her medication

regimen. Mother points to her psychiatrist’s conclusions that she was no longer a

“danger to herself or others,” and that she was “mentally stable with medications.” She

also points to positive comments made by her therapist regarding her progress made. We

conclude the evidence was sufficient to support the court’s finding of detriment.

       A. Relevant Law

       “The Legislature has determined the juvenile court may generally offer family

reunification services for a maximum period of 18 months.” (Georgeanne G. v. Superior

Court (2020) 53 Cal.App.5th 856, 864 (Georgeanne G.).) At the 18-month permanency

review hearing, “the juvenile court must order a child returned to a parent’s custody

unless it finds, by a preponderance of the evidence, that return of the child will create a

substantial risk of detriment to the child’s safety, protection or physical or emotional



                                             16
well-being.” (Ibid.; see § 366.22, subd. (a)(1).) “The social worker shall have the burden

of establishing that detriment.” (§ 366.22, subd. (a)(1).)

       “In deciding whether it would be detrimental to return a child, the easy cases are

ones where there is a clear failure by the parent to comply with material aspects of the

service plan.” (Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738, 1748.) “The

harder cases are, like the one before us, where the parent has complied with the service

plan, but for some reason has not convinced a psychologist or social worker that it would

be safe to return the child to the parent. The problem is not, as it were, quantitative (that

is, showing up for counseling or therapy or parenting classes, or what have you) but

qualitative (that is, whether the counseling, therapy or parenting classes are doing any

good).” (Ibid.) In other words, “simply complying with the reunification plan by

attending the required therapy sessions and visiting the children is to be considered by the

court; but it is not determinative. The court must also consider the parents’ progress and

their capacity to meet the objectives of the plan; otherwise the reasons for removing the

children out-of-home will not have been ameliorated.” (In re Dustin R. (1997) 54

Cal.App.4th 1131, 1143.)

       “We review the juvenile court’s finding of detriment for substantial evidence.

[Citations.] Under that standard we inquire whether the evidence, contradicted or

uncontradicted, supports the court’s determination. We resolve all conflicts in support of

the determination, indulge in all legitimate inferences to uphold the findings and may not

substitute our deductions for those of the juvenile court.” (Georgeanne G., supra, 53

Cal.App.5th at pp. 864-865.)

                                             17
       B. The Evidence Supported the Court’s Finding

       The court’s concern in returning the girls to mother was not based on her lack of

compliance. Mother participated in reunification services and completed parenting, anger

management, and domestic violence programs. She also saw her psychiatrist and

participated in individual therapy. The court recognized mother’s sincere efforts.

However, it found there were issues that still needed to be resolved before the children

could be safely returned to her, but she had reached the 18-month statutory time limit.

The evidence supports such finding.

       The evidence showed mother got mad at M.S., pushed him, and forced him to

choose a knife to use to kill him. She barricaded herself in a room with the children, and

stated she was going to kill them and end her life too. The evidence showed that mother

grabbed a knife and pressed the tip of it into Na.B.’s bare chest three times. Furthermore,

she sent the MGM staged photographs of M.S. holding a knife to his chest, with the

caption, “Be sure to cremate us,” and of Ne.B. sleeping next to three knives, with the

caption, “Which one should I use.” As the social worker noted, the photographs were

extremely unsettling, as the one of M.S. showed him crying while holding the knife to his

chest, and he looked “extremely terrorized.” The evidence additionally showed that, a

few days prior, mother had called the MGM and threatened to commit suicide and kill the

children because she could not “cope with everything over here.” Mother’s frightening

conduct illustrated she had serious mental issues, and the evidence showed she was

indifferent about the severity of her actions and felt justified in what she had done

because M.S. was “a problem child.”

                                             18
       Mother claims she successfully engaged in treatment with Dr. Puri and

“established medication compliance.” However, the evidence does not support such

conclusions. Mother had regular sessions with Dr. Puri, and on June 23, 2020, Dr. Puri

submitted a note to the social worker stating that mother was not depressed or psychotic,

or a danger to herself or others “at present.” Dr. Puri also stated that mother was

“mentally stable with medications.” Mother points to this evidence in support of her

position that it would be safe to return the girls to her custody. However, Dr. Puri’s note

was written in June 2020, and she was commenting on mother’s condition at that time,

and while mother was on her medication. In other words, the note was written one year

prior to the 18-month hearing. Moreover, as respondent points out, Dr. Puri had no

opinion regarding mother’s ability to parent the girls if returned to her custody.

       Furthermore, as mother concedes, she posed a significant risk to the girls’ safety

when she was not on her medication. At the contested status review hearing on May 25,

2021, the court stated it wanted a more detailed update regarding her medication

compliance, including what medication she was taking, the names of the prescribing

doctors, and the dosages. Subsequently, mother showed the social worker a lockbox with

her current medications, including the dosage and prescribing doctors, and she self-

reported that she was compliant. However, the social worker attempted but was unable to

obtain written or verbal confirmation from mother’s doctors that mother was actually

medication compliant. Thus, at the time of the 18-month hearing, there was apparently

no independent evidence to corroborate mother’s self-serving claim that she was

medication compliant. Without confirmation that mother was medication compliant, and

                                             19
evidence that the children could be safely returned to mother at that time, the court could

not safely return the girls to her care. Such return was fraught with danger, that is, a

substantial risk of detriment to the safety of the children. We note that mother was aware

of her dangerous behaviors while off of her psychotropic medication from her services in

the previous dependency cases. Yet, at the time of the current incident, she admitted she

had not been compliant with her psychotropic medication regimen due to being pregnant

with Ne.B. She said her doctor took her off her medication a month before Ne.B.’s due

date. However, Ne.B. was born in August 2019, which meant mother had four months

before the current incident in December 2019 to resume taking her medication. Despite

knowing she was not mentally stable without her medication, she did not resume taking it

until after CFS intervened in the current case.

       As to mother’s therapy, the evidence showed that she did participate in individual

counseling, but her progress was not sufficient to return the girls to her custody. The

social worker spoke with mother’s therapist on April 1, 2020, and the therapist was

unable to state that mother was safe to parent the girls. By June 2020, the social worker

reported that mother was attending her sessions, and the therapist opined that her risk of

relapse to heightened stress, depression and anxiety was low. Nonetheless, although

mother had completed eight of the eight sessions required by CFS, the therapist still

recommended a minimum of four more sessions to address mother’s mental health issues

and to support her through the reunification process. The therapist stated that mother

needed to learn and practice using coping tools to address her triggers to heightened



                                             20
stress situations and “depressed-agitated mood and anxiety.” She also needed to improve

her communication and parenting skills.

       In the status review report filed on April 6, 2021, the social worker opined there

continued to be a detriment to the safety of the children, since mother said M.S.’s

emotional outbursts triggered her mental health issues, and she was concerned about her

own capacity to care for him appropriately. Additionally, the structured decision making

tool showed a “very high risk” for returning the girls home to mother, based on her prior

dependency history, characteristics of the children in the home, and her failure to

complete her individual therapy and demonstrate use of the tools learned from her

services.

       Furthermore, as late as May 29, 2021, mother and the therapist were just starting

to explore the issue of mother’s detachment from M.S. as an infant due to the domestic

violence she suffered with his father. The therapist also stated that mother said she was

sexually abused by 15 different cousins as a child, and her parents were not protective of

her. Although these issues did not involve the girls, they illustrate that mother had a

serious history of trauma she still needed to work through that could affect her parenting.

Her therapist was particularly concerned that mother never expressed any emotion or

concern over how the girls felt when she threatened to kill them. We further note the

therapist’s prognosis for remediation of mother’s issues of understanding why CFS was

involved with her family and her ongoing mental health issues was “guarded.”

Significantly, the therapist felt that mother needed an additional eight sessions, since she

continued to have thoughts of harming or killing M.S., and she had not achieved the goal

                                             21
of increasing her protective capacity. Accordingly, by the time of the 18-month hearing,

the therapist was still recommending more therapy.

       Mother concedes that her relationship with M.S. continued to be problematic and

she recognized her inability to care for him, but she maintains there was insufficient

evidence that her mental illness history presented a similar risk of detriment to the girls.

However, the evidence shows that mother had longstanding issues of anxiety, depression

and anger, and when she “snapped” in the current case, she barricaded herself in a room

with the children, placed three knives next to Ne.B. and asked the MGM which knife she

should use to kill her. She also pressed the tip of a knife into Na.B.’s bare chest.

Although mother said the girls were not a trigger for her, the evidence demonstrated that

she placed them in a dangerous situation, even when triggered by something else.

Moreover, it is concerning that mother did not express any remorse for her actions, even

after completing numerous programs and having extensive amounts of therapy. In light

of the evidence, we cannot say that mother’s mental illness history did not present a risk

of detriment to the girls.

       We note mother’s contention that the court had the statutory duty to return the

girls to her custody and provide her with family maintenance services. Mother cites

sections 366.22, subdivision (a), and 16506, in support of this claim. Section 16506

simply states that family maintenance services shall be provided in order to maintain the

child in his or her own home. However, such provision was inapplicable since the court

here properly concluded at the 18-month review hearing that it would be detrimental to



                                             22
return the girls to mother’s custody. (§ 366.22, subd. (a).) Therefore, contrary to her

claim, the court had no duty to provide mother with family maintenance services.

       We further note the court returned the girls to father’s custody under family

maintenance. Mother contends that since father expressed his commitment to monitor

her medication and promptly contact her care providers if she failed to comply, it was

safe to return the girls to her custody. However, nothing in the record suggests that father

would necessarily have followed through. The record shows he was living with mother

and the girls at the time she threatened to kill them; however, when the social worker

came to the house that day to investigate, father did not know what had occurred that

morning, since he was at work. The maternal grandparents had informed him about

mother’s suicidal statements and attempted to contact him many times that day regarding

her suicidal and homicidal ideations, but he failed to respond. Father said he did not

know mother had a mental illness, and he did not know how long she had been seeing a

counselor. He also said he did not discipline the children or know how mother

disciplined M.S. Since father worked and was apparently not involved with his wife or

children, it is pure speculation to say it would be safe to return the girls to mother’s

custody under father’s watch.

       Ultimately, on this record, we conclude there was substantial evidence to support

the court’s finding that it would be detrimental to return the girls to mother’s custody. In

light of the traumatic issues from mother’s past she still needed to work through, her

continued thoughts of harming or killing her son, her lack of concern about how her

conduct affected the girls, her failure to reach the treatment goal of increasing her

                                              23
protective capacity, and her therapist’s recommendation that she still needed eight more

sessions at the time of the 18-month hearing, the court properly concluded that the girls

could not be safely returned to her custody.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               FIELDS
                                                                               Acting P. J.


I concur:


RAPHAEL
                          J.




                                               24
[In re N.B. et al.; CFS v. E.B., E077503]

MENETREZ, J., Dissenting.

       The only issue presented on this appeal is whether the record contains sufficient

evidence to support the juvenile court’s finding that return of the two youngest children

to the custody of appellant E.B. (Mother) at the 18-month review hearing posed a

substantial risk of detriment to those children. Because I believe the evidence is

insufficient to support that finding, I respectfully dissent.

       The incident that generated this case was extremely serious: In December 2019,

Mother appeared to be threatening to kill her children and herself. Two causes of the

incident were identified: (1) Mother had stopped taking her psychotropic medication

when she was pregnant and did not resume taking it after she gave birth, and (2) Mother’s

oldest child, Miguel, has various behavioral and emotional issues that trigger Mother.

       In June 2020, Mother’s psychiatrist reported that Mother was medication

compliant. The record contains no evidence that she subsequently stopped taking her

medication. As of the 18-month review hearing in June 2021, Mother claimed that she

continued to be medication compliant. Again, the record contains no evidence to the

contrary. The record likewise contains no evidence that Mother was manifesting any

mental health symptoms or behaviors that might indicate she was off her medication. In

addition, the father of the two youngest children, who made sufficient progress that both

children were returned to his custody at the 18-month review hearing, told the social

worker that he would actively monitor Mother’s medication compliance and would take

immediate corrective action if she became noncompliant. And if the children were


                                               1
returned to Mother, they would still be under court supervision, so the social workers

could continue to monitor Mother’s medication compliance and mental health status as

well.

        The record also confirms that the risk that Miguel would again trigger Mother to

decompensate was eliminated. Mother acknowledged that she cannot safely and

appropriately parent Miguel, and she abandoned the pursuit of reunification with him.

        Despite the evidence that Mother no longer posed a risk to the two youngest

children, the juvenile court declined to return the children to Mother at the 18-month

review hearing, finding that there was still a substantial risk of detriment. Insofar as the

record contains any evidence tending to support that finding, the evidence shows only

imperfect compliance with Mother’s case plan programs—for example, she completed

parenting, domestic violence, and anger management programs and had engaged in but

had not completed individual counseling—or imperfect progress in treatment—for

example, although Mother’s individual therapist opined that Mother did not present any

“[c]urrent [r]isk [f]actors,” the therapist also described Mother’s prognosis as

“[g]uarded.”

        When evaluating the risk of detriment at a family reunification review hearing,

however, courts are supposed to be “looking for passing grades . . . , not straight A’s.”

(David B. v. Superior Court (2004) 123 Cal.App.4th 768, 790.) The standard for the

detriment finding “‘must be construed as a fairly high one. It cannot mean merely that

the parent in question is less than ideal, did not benefit from the reunification services as

much as we might have hoped, or seems less capable than an available foster parent or


                                              2
other family member.’ It must mean what it says: that return presents a substantial risk

of detriment to the child.” (Rita L. v. Superior Court (2005) 128 Cal.App.4th 495, 505.)

Mother did not have to prove that she was a perfect parent. Rather, the juvenile court

was required to return the two youngest children to Mother unless the child welfare

agency proved a substantial risk of detriment, that is, a substantial risk that Mother would

fail to parent the children safely. (Welf. & Inst. Code, § 366.22, subd. (a)(1).)

       The record here contains no evidence of such a risk. Any risk caused by Mother’s

relationship with Miguel was gone. The evidence showed that Mother was medication

compliant, and there was no evidence to the contrary. There was no evidence that

Mother was otherwise manifesting mental health symptoms that would make her an

unsafe parent, and the children would continue to be under court supervision if returned.

The juvenile court’s detriment finding consequently was not supported by substantial

evidence. The order continuing the two youngest children out of Mother’s custody

accordingly should be reversed, and I therefore respectfully dissent.



                                                                MENETREZ
                                                                                            J.




                                              3